Citation Nr: 1446351	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-02 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition as a surviving spouse for the purpose of Department of Veterans Affairs (VA) nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David Gratz, Counsel








INTRODUCTION

The Veteran served on active duty from September 1981 to September 1992.  The Veteran died in May 2010, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1981.

2.  The appellant separated from the Veteran in 1985 because he was seeing another woman.

3.  The Veteran died in May 2010.

4.  The separation of the appellant from the Veteran was due to the misconduct of the Veteran without the fault of the appellant spouse.

5.  The appellant qualifies as the surviving spouse of the Veteran at the time of his death for VA purposes.






CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, for VA purposes, "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j), and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The appellant satisfies these provisions because she and the Veteran married in December 1981 in Baltimore City, Maryland; a copy of their valid marriage license is of record; and no evidence of divorce is of record.

Second, 38 C.F.R. § 3.50(b)(1) requires that a surviving spouse live with the Veteran continuously from the date of marriage to the date of the Veteran's death, except, inter alia, where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b); see also Alpough v. Nicholson, 490 F.3d 1352, 1355 (Fed.Cir. 2007).

The appellant satisfies these provisions because she asserted in October 2010 that "In 1985....I left [the Veteran] because he was seeing another woman during our marriage."  The Board finds that this clearly constitutes misconduct of the Veteran without the fault of the appellant.

Moreover, no contradictory information is of record.  Indeed, the record corroborates the appellant's statement that the Veteran started seeing another woman; specifically, the Veteran noted in a December 1991 Inpatient Treatment Record that he considered another woman to be his wife.  Additionally, the Veteran wrote in May 1997 that he was separated from the appellant due to marital problems and had a "divorce in progress."  In January 2008, he reported that while he remained legally married to the appellant, he was not living with her because they had been "[incompatible] since 1984," he had been living with another woman and their two children since 1989, and the whereabouts of the appellant were unknown to him.  The Board finds that the presence of marital problems and incompatibility does not contradict the appellant's October 2010 statement that she had left the Veteran because he started seeing another woman.  Indeed, the Veteran's seeing another woman during his marriage to the appellant is wholly consistent with marital problems and incompatibility.  The Veteran never stated, the evidence does not show, and the Board declines to assume that marital problems and incompatibility led the Veteran to start seeing another woman; nor, in any event, is it clear that such a finding would lead to a determination that his misconduct was in part the fault of the surviving spouse.  Consequently, absent any contradictory information, the Board accepts the statement of the surviving spouse as to the reason for the separation.  38 C.F.R. § 3.53(b).

Third, 38 C.F.R. § 3.50(b)(2) requires that the surviving spouse has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  The appellant satisfies these provisions because the record does not show that she has either remarried or lived with another person and held herself out openly to the public to be the spouse of such other person.  As the appellant has met all elements required for recognition as a surviving spouse, the claim is granted.


ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


